Action for damages for personal injuries suffered by the infant plaintiff claimed to have resulted from the negligence of the defendants in the X-ray treatment administered to the infant, and companion action by her father for medical expenses and loss of service. At the close of the case plaintiffs’ complaint in the action against the City of New York was dismissed. On the verdict of the jury judgment was rendered against Bella S. Levine, the X-ray technician, in favor of the plaintiffs. The plaintiffs appeal from so much of the judgment as dismissed the complaint in the action against the City of New York, and defendant Levine appeals from so much thereof as was entered on the verdict of the jury against her in the sum of $18,000 and costs in favor of the infant, and in the sum of $2,000 and costs in favor of the infant’s father. Judgment in the action against the City of New York dismissing the plaintiffs’ complaint unanimously affirmed, with costs. (Schloendorff v. New York Hospital, 211 N. Y. 125; Phillips v. Buffalo General Hospital, 239 id. 188.) Judgment in favor of the plaintiffs against defendant Levine reversed on the facts and a new trial granted, costs to abide the event. As to that defendant, the verdict is against the weight of the evidence. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.